Citation Nr: 1613904	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In August 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a March 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the Board's decision and remanded the matter for appropriate action, pursuant to a December 2015 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he currently suffers from peripheral neuropathy of the lower extremities that is caused or aggravated by his service-connected diabetes mellitus.  In the March 2015 decision, the Board denied the claim because the Veteran does not currently have a diagnosis of peripheral neuropathy of the lower extremities.

Critically, in the December 2015 Joint Motion, the parties determined that the Board failed to provide adequate reasons and bases to support the denial.  The parties specifically noted that, at the August 2013 Board hearing, the Veteran testified that he had tests taken at the Helena, Montana VA medical center (VAMC) and had been informed that he had diabetic neuropathy.  The parties then opined that there is no evidence in the record to show that "the hearing officer suggested the Appellant obtain and submit such a statement for consideration."  The parties determined that remand was therefore warranted in order for the Board to explain whether there was a hearing officer duty violation during the August 2013 Board hearing.  The parties further indicated that "[b]efore relying on any additional evidence developed, the Board should ensure that the Veteran is given notice thereof, an opportunity to respond thereto, and the opportunity to submit additional argument or evidence.  See Austin v. Brown, 6 Vet. App. 547 (1994); Thurber v. Brown, 5 Vet. App. 119 (1993).

The Board has reviewed the record and recognizes the testimony of the Veteran that he saw "a person" at the Helena VA clinic who told him that he had peripheral neuropathy.  See the August 2013 Board hearing transcript, pg. 19.  He reported that this occurred one or two years prior to the hearing.  A review of the record demonstrates that the AOJ previously obtained the Veteran's VA treatment records dated through September 2012 and, more recently, obtained his VA treatment record dated from March 2013 to March 2015.  Given the absence of treatment records dated from September 2012 to March 2013, as well as the contention raised by the Veteran that he was diagnosed with peripheral neuropathy at the Helena, Montana VA clinic in 2012 or 2011, the Board finds that the appeal must be remanded in order to obtain all outstanding VA treatment records.

Upon remand, the Veteran should also be provided with a letter informing him of the evidence required to grant a claim of entitlement to service connection for the claimed peripheral neuropathy of the lower extremities.  The letter should request that the Veteran identify any and all VA and/or private treatment records pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a VCAA letter containing proper notice that specifically informs him of the evidentiary requirements for establishing a service connection for peripheral neuropathy of the lower extremities; the letter should also request that the Veteran identify all VA and/or private treatment records pertinent to his claim.  The Veteran should also be notified of the evidentiary requirements for secondary service connection.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in any outstanding records of pertinent treatment or evaluation that the Veteran may have received any VA facility dating from 2011, including the Helena, Montana VA clinic as reference above.  All such available documents should be associated with the claims file.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

